                                                                        FILED
                   IN THE UNITED STATES DISTRICT COURT
                                                                           APR 2'2 2019
                       FOR THE DISTRICT OF MONTANA                      Cler1<, U.S. District Court
                                                                           District Of Montana
                              BUTTE DIVISION                                     Missoula



 UNITED STATES OF AMERICA,                            CR 18-22-BU-DLC

                 Plaintiff,                                 ORDER

           vs.

 SHAWN ROBERT ARRANTS,

                 Defendant.


      Before the Court are Defendant Shawn Robert Arrants's objections to his

Presentence Investigation Report ("PSR") regarding the calculation of criminal

history under U.S.S.G. §§ 4Al.1 and 4Al.2.     (Docs. 31 at 5-7.)   As reflected in

the judgment issued in this case and as discussed on the record during the

sentencing hearing, the Court overrules the objections.

      Section 4Al.l(a) provides that a prior conviction adds three points to a

defendant's criminal history score if the defendant received a "sentence of

imprisonment exceeding one year and one month."       On the other hand, under

§ 4Al.l.(b), the prior conviction scores only two points if the "sentence of

imprisonment" is between sixty days and one year and one month.       At issue is

whether two prior convictions were properly scored in Arrants's PSR as three-

and not two---points apiece when Arrants was committed to the Montana


                                         1
Department of Corrections ("DOC") for terms of five years but when the

sentencing judges recommended placement in a secure inpatient substance abuse

treatment facility that contracts with the DOC.

        Arrants first challenges the scoring of an April 2006 conviction for felony

criminal endangerment, summarized in Paragraph 37 of the PSR.         Initially, he

received a five-year suspended sentence, with a time-served credit for 180 days in

jail.   (Docs. 31 at 5; 31-1.)   Had Arrants's suspended sentence not been revoked,

there is no question that this first conviction would not be a "sentence of

imprisonment exceeding one year and one month," U.S.S.G. § 4Al.l(a), as the

guidelines make clear that "'sentence of imprisonment' refers only to the portion

[of a sentence] that was not suspended," U.S.S.G. 4Al .2(b)(2).    However, in

November 2006, Arrants was found to be in violation of the conditions of his

suspended sentence, and he was committed to the DOC for a five-year term with

no time suspended.     (Doc. 31-3.)   The sentencing judge recommended to the

DOC that Arrants be placed in the Corrections Connections Program, an intensive

substance abuse treatment program that serves offenders in an inpatient facility.

(Doc. 31-3.)

        The second conviction, captured in Paragraph 38, is a November 2006

conviction for one count of felony negligent vehicular assault and two counts of

misdemeanor vehicular assault.      At sentencing, Arrants was committed to the


                                           2
DOC for a five-year term as to the felony and two six-month terms as to the

misdemeanors-with all sentences to run concurrently, and again, with no time

suspended.      As with the first conviction, the judge recommended placement in the

Connections Corrections Program.

         In both cases, the Gallatin County Court judge imposing sentence used a

standardized check-box form.       The sentencing judges in the 2006 cases could

have checked a different box in order to sentence Arrants to a definite term in the

Montana State Prison or the Gallatin County Detention Center.       (Docs. 31-2 &

31-3.)     Instead, the two judges gave discretion to the DOC for the next five years,

recommending-but not mandating-that Arrants spend some or all of his time in

an intensive inpatient treatment center catering to individuals in the criminal justice

system.     Arrants contends that these convictions could score three criminal

history points only if the sentencing judges had either checked the box requiring

incarceration for a specific length of time or ordered that Arrants be given time-

served credit for more than one year and a month of actual incarceration.

         Arrants argues that, even though he was committed to the DOC for a five-

year term as to each of the two convictions, he was not sentenced to a term of

imprisonment exceeding one year and one month as to either conviction.        His

position is that his term of imprisonment as to each conviction precisely equals the

time-served credit listed on each judgment form.


                                           3
       Resolving this issue depends on the definition of "sentence of

imprisonment."     Section 4Al.2(b) provides that the term "means a sentence of

incarceration and refers to the maximum sentence imposed" and that it does not

refer to any portion of a sentence that is suspended.    Application Note 2 to

§ 4Al .2 further clarifies that "criminal history points are based on the sentence

pronounced, not the length of time actually served."      Thus, "the length of a

sentence of imprisonment is the stated maximum"; for example, if a defendant is

sentenced to an "indeterminate sentence for a term not exceed five years," the

"length of the sentence of imprisonment" is five years.      U.S.S.G. § 4Al.2 cmt.

n.2.   Further, if the original term of imprisonment did not exceed one year and

one month, but the defendant was revoked, the sentence of imprisonment

comprises not only the original term of imprisonment but also "any term of

imprisonment imposed upon revocation."         U.S.S.G. § 4Al.2(k)(l).

       "[C]ommentary in the Guidelines Manual that interprets or explains a

guideline is authoritative unless it violates the Constitution or a federal statute, or

is inconsistent with, or a plainly erroneous reading of, that guideline."    Stinson v.

United States, 508 U.S. 36, 38 (1993).     Here, the commentary to the Guidelines is

dispositive.   Arrants was given an indeterminate term of confinement, not to

exceed five years, upon both convictions.      He was committed to the DOC for five

years as to each conviction, and he could have been required to serve all five of


                                           4
those years in prison.   Significantly, once Arrants was committed to the DOC,

there was no continuing judicial oversight over his placement.     The sentencing

judges recommended placement in a secure rehabilitation center, but the DOC

could have rejected those recommendations and placed Arrants in prison without

offering Arrants cause for legal challenge to his placement.

      Although Arrants did not direct the Court's attention to the Ninth Circuit

case of United States v. Latimer-in fact, the government did-the Court notes

that Latimer comes close to shifting the analysis in Arrants's favor.   991 F.2d

1509 (9th Cir. 1993 ).   In Latimer, the Court considered whether a conviction

should score when the defendant was ordered to serve three months in a

community treatment center.     Id. at 1512-14.   It held that community

confinement is not imprisonment, reasoning that "[t]he point of the criminal

history calculation is to quantify the defendant's relative culpability, by measuring

both the extent and seriousness of the defendant's prior criminal record."    Id.

Looking to other Guidelines provisions, the Court determined that community

confinement, such as placement in a halfway house or community treatment center,

is not a "sentence of imprisonment" because it signals relatively less "culpability"

on the part of the defendant than does placement in a prison or jail.   Id. at 1512.

      Latimer is not immediately reconcilable with the decisions of the other

circuits addressing when a sentence is one of imprisonment.      The government


                                          5
directs the Court's attention to three cases from other jurisdictions.   In United

States v. Timbrook, the Seventh Circuit determined that a sentence of probation

conditioned on the defendant's participation in a work release program was a

sentence of imprisonment.     290 F.3d 957, 959 (7th Cir. 2002).     In United States

v. Brooks, the Fifth Circuit similarly reasoned that a defendant sentenced to boot

camp was sentenced to imprisonment because the defendant was not free to leave.

166 F.3d 723, 726-27 (5th Cir. 1999).      And the Tenth Circuit has, along the same

lines, ruled that commitment to a federally operated drug rehabilitation program

was a sentence of imprisonment because the defendant "was deprived of liberty"

subject to his release by the relevant authorities.   United States v. Vanderlaan,

921 F.2d 257, 258-59 (10th Cir. 1990).      There, the court wrote that "physical

confinement is a key distinction between sentences of imprisonment and other

types of sentences.   The guidelines make no distinction between offenders

incarcerated primarily for rehabilitation and those incarcerated simply to remove

the offender from society." Id. at 259.

      The Ninth Circuit considered Vanderlaan, the only of the three decisions to

predate Latimer, and it determined that the case was distinguishable because the

defendant in Vanderlaan was placed in a treatment program operated by the

federal government, not a community treatment center.       991 F.2d at 1514-15.

The Ninth Circuit accordingly determined that its decision was "not in tension with


                                           6
the Tenth Circuit's reasoning" when both cases "stand[] for the proposition that the

purposes for which an individual is confined are not dispositive of whether the

confinement amounts to incarceration."           Id. at 1515.    The Court's reasoning on

this point presents some conflict with its earlier explanation that placement in a

community treatment center signals relatively less culpability than placement in a

pnson.     Id. at 1512.    Nonetheless, in consideration of the Court's clear statement

that placement in a federal treatment center is "imprisonment," in this instance

Arrants received a recommendation that he be imprisoned.               Although privately

owned, the Corrections Connections Program operates out of a secure facility that

contracts with the DOC and which treats the incarcerated by design rather than

happenstance; it is far closer to a treatment facility operated by the DOC or the

federal Bureau of Prisons than to a community treatment facility. 1 Thus, Latimer

does not control on this point.

       Latimer is distinguishable on another ground, too.           In Latimer, the

government argued that the defendant had been sentenced to a term of

imprisonment-"even if detention in a community treatment center is not

incarceration, [the defendant] was nevertheless incarcerated during the relevant


1
  The Court notes that it has concerns about requiring PSR writers to conduct this kind of fact-
intensive inquiry into treatment facilities, particularly in the absence of a clear standard for
detennining when a private facility is a "community treatment center." Here, though, the
Court's knowledge of Corrections Connections is sufficient for the Court to perform the analysis
suggested by Latimer.

                                               7
time period because he was detained with a federal prison" while awaiting

revocation and again pending transfer.     991 F .2d at 1517.   The Court rejected the

government's position because "the time [the defendant] spent in custody at the

federal prison was entirely administrative in nature"; ''the justification for [the

defendant's] detention was not that he had violated his parole, but rather that he

was suspected of violating his parole."    Id.   Here, on the other hand, Arrants was

given time-served credit toward each five-year term of commitment to the DOC.

As the Fifth Circuit has noted, "although [a defendant's] pretrial incarceration

might have initially grown out of 'administrative necessity,' his later receiving

'credit' for time served linked the incarceration to an 'adjudication of guilt."'

United States v. Fernandez, 743 F.3d 453,457 n.6 (5th Cir. 2014) (quoting

Latimer, 991 F .2d at 1517); accord United States v. Cruz-Alcala, 337 F .3d 1194,

1200 (10th Cir. 2003) ("Latimer [is] distinguishable because Defendant's time in

jail was not mere administrative 'pretrial confinement'; those 214 days were part

of the punishment imposed by the state upon its finding that he was guilty .... ");

United States v. Staples, 202 F.3d 992, 998 (7th Cir. 2000) (distinguishing Latimer

on grounds that "being given credit for time served" is not the same as being "held

without bail while awaiting trial.").

      Although neither of Arrants's time-served sentences equaled one year and

one month, this fact is not dispositive in light of the commentary to the Guidelines,


                                           8
which provide both that: (1) "criminal history points are based on the sentence

pronounced, not the length of time actually served"; and (2) "the length ofa

sentence of imprisonment is the stated maximum."      U.S.S.G. § 4Al.2 cmt. n.2.

Here, Arrants was sentenced to a maximum term of five years of imprisonment.

His time in custody was credited toward that term, and the sentencing judges did

not draw any qualitative distinction between the portion of the sentence already

served in custody and the portion of the sentence remaining.    Thus, both of the

judgment forms authorized an indeterminate sentence of imprisonment, not to

exceed five years.   Arrants properly received three criminal history points as to

each of the prior state court convictions.

      Accordingly, IT IS ORDERED that, consistent with the judgment already

entered in this case, the Defendant's objections to Paragraphs 37 and 38 of the PSR

are OVERRULED.

      DATED this 2 '2. ..Jday of April, 2019.




                                 Dana L. Christensen, Chief District Judge
                                 United States District Court




                                             9
